Citation Nr: 1818118	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a fractured right clavicle.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right index finger with fusion and residuals of a fractured right middle finger, prior to August 7, 2017.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right index finger with fusion, from August 7, 2017, forward.

4.   Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right middle (long) finger, from August 7, 2017, forward.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for increased ratings for service-connected residuals of a fractured right clavicle and service-connected residuals of a fractured right index finger with fusion and residuals of a fractured right middle finger.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  In May 2016, the Board remanded the Veteran's claims for further development.



In a September 2017 rating decision, the RO assigned a separate 10 percent rating for residuals of a fractured right middle finger, from August 7, 2017, forward, and continued the 10 percent rating assigned for residuals of a fractured right index finger with fusion.  As such, the issues have been recharacterized as set forth on the title page.

The issues of entitlement to a disability rating in excess of 20 percent for service-connected residuals of a fractured right clavicle and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's residuals of a fractured right index finger with fusion was manifested by ankylosis; but not by amputation.

2.  During the entire appeal period, the Veteran's residuals of a fractured right long finger was manifested by limitation of motion; but not by ankylosis or amputation.


CONCLUSIONS OF LAW

1.  Prior to August 7, 2017, the criteria for entitlement to a separate, 10 percent rating, but not higher, for service-connected residuals of a fractured right middle finger are met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 4.71a, Diagnostic Code 5229 (2017).

2.  For the entire appeal period, the criteria for entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right index finger with fusion are not met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 4.71a, Diagnostic Code 5225 (2017).



3.  From August 7, 2017, forward, the criteria for entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right middle finger are not met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 4.71a, Diagnostic Code 5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

During the appeal period prior to August 7, 2017, the Veteran was in receipt of a single 10 percent disability rating for service-connected residuals of a fractured right index finger with fusion and residuals of a fractured right middle finger under DC 5299-5225.  As of August 7, 2017, he is in receipt of a 10 percent rating for residuals of a fractured right index finger with fusion under DC 5225, and a separate 10 percent rating for residuals of a fractured right middle (long) finger under DC 5229.

Pursuant to DC 5225, a maximum 10 percent rating is assigned for favorable or unfavorable ankylosis of the index finger.  38 C.F.R. § 4.71a,  Diagnostic Code 5225.  DC 5225, Note (1) requires considering whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Limitation of motion in the middle (long) finger is rated under Diagnostic Code 5229.  38 C.F.R. § 4.71a,  Diagnostic Code 5229.  A maximum 10 percent rating is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5216-5230, Note (2).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40  (2017).

With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45  (2017). 

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 52209 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. §  4.59; see also Burton v. Shinseki, 25 Vet. App. 1   (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

On VA examination in September 2009, the Veteran's right index finger was manifested by fusion at the proximal interphalangeal joint (PIP).  His right long finger had some decreased range of motion, as there was a gap of 1/2 inch when the Veteran attempted to touch the tip of his right longer finger to the palmar crease of his hand.  

In light of the finding of fusion of the PIP joint of the right index finger in September 2009, the Board finds that there was ankylosis of the right index finger prior to August 7, 2017, warranting the assignment of a 10 percent rating under DC 5225.  The Veteran also had some limitation of motion of his right long finger, but not to a compensable degree under DC 5229.  As noted, there was a gap of only 1/2 inch when the Veteran attempted to touch the tip of his right longer finger to the palmar crease of his hand, whereas a 10 percent rating under DC requires a gap of one inch or more or extension limited by more than 30 degrees.  However, resolving doubt in the Veteran's favor, and with consideration of Note (2) to Diagnostic Codes 5216-5230, the Board finds that a separate 10 percent rating is warranted for the Veteran's right long finger under DC 5229 prior to August 7, 2017.  See 38 C.F.R. §§ 4.7, 4.59.   

However, for the entire appellate period, a rating in excess of 10 percent is not warranted for either the right index finger or the right long finger.  For each of these disabilities, the Veteran is now in receipt of the maximum schedular ratings for ankylosis and/or limitation of motion under Diagnostic Codes 5225 (for the index finger) and 5229 (for the long finger), respectively.  Consequently, the regulations pertaining to functional impairment are not applicable to these disabilities.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  Further, the holdings in Correia and Sharp do not apply to these issues.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Further, a rating in excess of 10 percent is not available under DC 5226 for ankylosis of the right long finger, as the maximum rating assignable under that code is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5226.  



A higher rating would require ankylosis of additional fingers (i.e., the thumb and any finger of the major hand; the index, long and ring of the major hand; or the index, long and little of the major hand), which is not the case here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5222, 5223.  The Veteran is service connected only for his right index and right long fingers, and no resulting limitation of motion or impairment of any other fingers has been shown.   Examination of the ring and little fingers and thumb on the right hand was normal, with no limitation of motion, on VA examination in August 2017.  On VA examination in September 2009, the examiner stated that the ankylosis of the right index finger did not interfere with motion of the other digits.  

The Board has also considered whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for interference with overall function of the hand.  However, the September 2009 VA examiner stated that ankylosis of the right index finger did not interfere with the overall function of the hand.  Further, the August 2017 VA examiner noted that the Veteran had impaired function of the right hand with grasping, gripping and twisting, but found that he would not be equally well served by amputation of the fingers or hand and, as such, the Board finds that the symptoms of the right finger disabilities are not equivalent to amputation of the fingers or loss of use of the hand.  Under these circumstances, a rating pursuant to Diagnostic Codes 5125-5156 is not appropriate and there is no evidence of loss of use of the right hand in accordance with 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).

In summary, during the appeal period, the Veteran's residuals of a fractured right index finger was manifested by ankylosis, but not by amputation.  His residuals of a fractured right long finger was manifested by limitation of motion, but not ankylosis or amputation.  There is no resulting limitation of motion of other digits or loss of use of the hand.  As such, the Veteran is entitled to a separate 10 percent rating for limitation of motion of his right long finger under DC 5229 prior to August 7, 2017.  For the entire appellate period, a rating in excess of 10 percent for the right index finger under DC 5225 and a rating in excess of 10 percent for the right long finger under DC 5229 are not warranted.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).


ORDER

Prior to August 7, 2017, entitlement to a separate, 10 percent rating, but not higher, for service-connected residuals of a fractured right middle finger is granted.  

For the entire appeal period, entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right index finger with fusion is denied.

From August 7, 2017, forward, entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fractured right middle finger is denied.


REMAND

Although the Board regrets further delay, the Veteran's remaining claims must again be remanded for further development.

The Veteran was afforded a VA examination of his right clavicle in August 2017.  While there is a notation on the examination report that "joint testing per Correia v. McDonald . . . requirements was performed as medically appropriate," such findings are not included within the examination report.  In Correia, the United States Court of Appeals for Veterans Claims (Court), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint, or an explanation as to why such testing is not warranted or not possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2017 VA examination report does not specify both active and passive motion, in weightbearing and non-weightbearing, or an explanation as to why such testing was considered not warranted or not possible.  As such remand is required to schedule the Veteran for an additional VA examination.

Further, the Board's May 2016 remand included instructions to request the Veteran to complete an application for a TDIU rating (VA Form 21-8940).  While a VCAA letter from June 2017 indicates VA Form 21-8940 was provided, the record does not contain a request for the Veteran to complete the application.  Additionally, the Veteran was to receive a VA examination to evaluate the issue of entitlement to a TDIU rating.  The Veteran did not undergo such an examination.  On remand, these incomplete directives must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Application for TDIU, with instructions to fill out and return the completed form.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2017, forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Florida Orthopaedic Institute, dated prior to June 2014 (to include all records related to the Veteran's surgery, i.e., arthroscopic rotator cuff repair, of the right shoulder) and dated from August 2015 forward.

4.  After the above has been completed, arrange for a VA examination to assess the current severity of the Veteran's residuals of a fractured right clavicle.  The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following, for both the right and left shoulders:

 (a) Active range of motion testing results.
 (b) Passive range of motion testing results.
 (c) Weightbearing range of motion testing results.
 (d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp):  The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.
If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

5.  Arrange for an appropriate VA examination and opinion to evaluate the Veteran's claim for a TDIU rating.  The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., residuals of a fractured right clavicle and residuals of a fractured right index finger and middle finger with fusion) and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


